IN THE SUPREME COURT OF THE STATE OF DELAWARE

  ESHED ALSTON,                            §
                                           §   No. 497, 2018
        Plaintiff Below, Appellant,        §
                                           §   Court Below—Superior Court
        v.                                 §   of the State of Delaware
                                           §
  FRED J. MAAHS SR., et al.                §   C.A. No. K17C-02-004
                                           §
        Defendants Below, Appellees.       §


                            Submitted: February 22, 2019
                            Decided: March 14, 2019

Before STRINE, Chief Justice; SEITZ, and TRAYNOR, Justices.

                                      ORDER

      After consideration of the appellant’s opening brief and the record on appeal,

it appears to the Court that:

      (1)    The pro se appellant, EShed Alston, appeals from an order of the

Superior Court dated September 18, 2018, dismissing the complaint for failure to

prosecute. After careful consideration of Alston’s brief and the record on appeal,

we find no merit to the appeal. Thus, we affirm the Superior Court’s judgment.

      (2)    The Superior Court record reflects that in February 2017, Alston filed

a complaint in the Superior Court against Fred Maahs and several businesses. The

complaint sought damages for alleged fraud, theft by deception, and breach of

contract in connection with certain construction services that the defendants
provided or failed to provide to Alston. The Kent County Sheriff filed a return of

service on February 7, 2017, indicating that the Sheriff had personally served Maahs

that day. Maahs never answered the complaint or otherwise appeared in the action.

Over the next eighteen months, Alston filed several documents with the Superior

Court, the purpose of which is unclear. For example, certain documents filed during

this period seem to accuse the Superior Court of preventing service of the complaint

on Maahs, but the record reflects that Maahs was served in February 2017. And in

a document filed on February 21, 2017, Alston requested a hearing “regarding the

documents filed by both parties between December 4 and 28 2015.” But there were

not, and could not have been, any documents filed in the case against Maahs in

December 2015, since the action was not filed until February 2017 and related to

conduct that allegedly occurred in or around January 2017.

      (3)   On August 10, 2018, the Superior Court sent Alston a letter under

Superior Court Rule 41(e), notifying Alston that the case had been pending for more

than six months and that if no proceedings were taken within the next thirty days,

the action would be dismissed for lack of prosecution. On August 16, 2018, Alston

filed a document that accused the Superior Court and its personnel of refusing to

accept filings and delaying the proceedings and sought an “immediate hearing”

regarding those assertions. A few days later, Alston filed another document, again

making similar assertions against the Superior Court and its personnel.


                                         2
      (4)    On September 18, 2018, the Superior Court entered an order dismissing

the action with prejudice for failure to prosecute, because “the Plaintiff in this matter

has not filed a status report or otherwise taken action to prosecute the matter” and

“the only filings by Plaintiff after issuance of a Superior Court Civil Rule 41(e)

notice on August 10, 2018 were documents bearing no relation to the instant

matters.” On appeal, Alston contends that the Superior Court erroneously dismissed

the case because his August 2018 filings show that he had taken action to prosecute

the matter, and he asserts that the Superior Court had “exclusive power and control

to prosecute” the case.

      (5)    The duty to diligently prosecute a case falls upon the plaintiff, not the

court. The Superior Court has discretion, stemming from its inherent power “to

manage its own affairs and to achieve the orderly and expeditious disposition of its

business,” to dismiss an action for failure to prosecute.1 “Although pro se litigants

are afforded some leniency in presenting their cases, ‘[t]here is no different set of

rules for pro se plaintiffs, and the trial court should not sacrifice the orderly and

efficient administration of justice to accommodate the unrepresented plaintiff.’”2

Alston’s August 2018 filings may have reflected his desire to pursue his claims

against the defendants and his frustration with the litigation process, but they did not


1
  Draper v. Med. Ctr. of Del., 767 A.2d 796, 798 (Del. 2001).
2
  Damiani v. Gill, 2015 WL 4351507 (Del. July 14, 2015) (quoting Draper, 767 A.2d at 798)
(alteration in original).
                                           3
indicate that Alston had done anything to move the case forward. Nor did they seek

any specific action by the Superior Court relating to Alston’s claims against Maahs

and the other defendants. Indeed, the record does not indicate that Alston took any

discovery from the defendants, filed a motion to compel discovery, or reported to

the Superior Court regarding the status of any discovery or other efforts he had made

to pursue his claims. Importantly, Alston also did not seek a default judgment

against Maahs, who was served just a few days after Alston filed his complaint, and

who never answered the complaint or appeared in the action.3 In the circumstances

of this case, we conclude that the Superior Court did not abuse its discretion by

dismissing the action for failure to prosecute.

         (6)     Alston also argues that the Superior Court erroneously rejected filings

that he attempted to make on September 20, 2018, after the Superior Court dismissed

the case. The exhibits to the appellant’s opening brief suggest that Alston attempted

to file a “notice of appeal” on that date. Assuming, without deciding, that Superior

Court personnel incorrectly rejected that filing, we find that any error was harmless,

because Alston timely filed his notice of appeal in this Court on September 26, 2018.




3
    See SUPER. CT. CIVIL R. 55 (setting forth the procedures governing default judgments).
                                                  4
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                              BY THE COURT:

                              /s/ Collins J. Seitz, Jr.
                                     Justice




                                5